Citation Nr: 0207588	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  98-13 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's application to 
reopen a claim of service connection for a left knee 
disability. 


FINDINGS OF FACT

1.  By a May 1995 rating decision, the veteran's application 
to reopen a previously denied claim of service connection for 
a left knee disability was denied by the RO.  The veteran did 
not appeal.

2.  Evidence received since the May 1995 denial, which was 
not previously before the RO, bears directly and 
substantially upon the veteran's claim of service connection 
for a left knee disability, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the underlying claim.

3.  The veteran's currently diagnosed left knee arthritis 
likely began as a result of injury during his active military 
duty.


CONCLUSIONS OF LAW

1.  A May 1995 denial of the veteran's application to reopen 
a claim of service connection for a left knee disability is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2001).

2.  New and material evidence has been received to reopen the 
previously denied claim of service connection for a left knee 
disability.  38 U.S.C.A. §§ 1110, 5108 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.156(a) (2001).

3.  Entitlement to service connection for a left knee 
arthritis is warranted.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that, by a September 1992 rating decision, 
the RO denied the veteran's initial claim of service 
connection for a left knee disability.  The veteran was 
advised of the RO's decision by an October l992 letter.  He 
did not appeal.  Because the veteran did not appeal, that 
decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.302, 20.1103.  

In May 1994 the RO entered a rating decision that denied the 
veteran's application to reopen his claim of service 
connection for a left knee disability.  The veteran was 
advised of the RO's decision by a May l994 letter.  He did not 
appeal.  Because the veteran did not appeal, that decision 
also became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.302, 20.1103.  

The most recent final decision on a claim to reopen was 
rendered in May 1995.  The veteran was advised of the RO's 
decision by a May l995 letter.  He did not appeal.  Because 
the veteran did not appeal, that decision is also final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  The 
Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity." Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001). 

The relevant medical evidence available to the RO at the time 
of the May 1995 denial included VA clinical records dated in 
July and August 1991 showing that the veteran was treated for 
what was described as a post-traumatic left knee injury and 
degenerative joint disease of the left knee.  

The new medical evidence, which was received since the most 
recent final decision dated in May 1995, consists of a 
September 1998 letter from a private physician and orthopedic 
specialist, Philip G. Hopp, M.D.  The veteran's history of a 
left knee injury in service and subsequent symptomatology was 
recited, and a physical examination of the left knee was 
conducted.  Dr. Hopp opined that the veteran's problem 
appeared to be post-traumatic osteoarthritis that developed 
in the left knee secondary to a 1952 injury.  It was noted 
that osteoarthritic changes were noted on x-ray.  Dr. Hopp 
further explained that as the veteran was otherwise observed 
to be in good health, and that the left knee disability was 
likely due to trauma rather than from a systemic or genetic 
process.  

At this point the Board notes that after review of the claims 
file, it appears that the veteran's service medical records 
(SMRs) are missing and may have been destroyed in a 1973 fire 
at the National Personnel Records Center (NPRC).  However, 
the RO has attempted to obtain records relevant to the 
veteran's service from alternative sources.  Unfortunately, 
in spite of such attempts, no records documenting medical 
treatment in service could be reconstructed from alternative 
sources.  

The veteran has described in writing and testified about 
injuring his left knee in service while undergoing training 
exercises at Sandia Air Force Base in Albuquerque, New 
Mexico, in 1952.  He states that he sought treatment at the 
base hospital.  The veteran contends that his current left 
knee disability is the result of the injury to his left knee 
during service.  

The Board has reviewed the evidence of record in conjunction 
with 38 C.F.R. § 3.156(a), and finds that new and material 
evidence has been received sufficient to reopen the 
previously denied claim.  The Board finds that the newly 
received evidence tends to support the veteran's claim in a 
manner that was not shown in May 1995.  Specifically, the new 
medical records include a medical opinion supporting the 
veteran's claim that his left knee disability is related to 
service.  Additionally, the veteran's May 1998 RO hearing 
testimony is consistent with his earlier and more recent 
written statements concerning the nature of the injury to his 
left knee in-service.  These additional facts are not 
cumulative and shed greater light on what happened to the 
veteran during service and since.  Consequently, the Board 
finds that the evidence received since the May 1995 denial is 
so significant that it must be considered to fairly decide 
the underlying claim of service connection.  The claim of 
service connection for a left knee disability is therefore 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Turning to the underlying question of whether service 
connection for a left knee disability is warranted, the Board 
observes that applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury was incurred in service is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2001).  Service 
connection may also be granted for any disease diagnosed 
after military service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Upon review of the evidence in conjunction with the 
applicable laws and regulations, the Board finds that service 
connection for left knee disability is warranted.  The 
veteran's SMRs are not available for review because they were 
destroyed while in the custody of VA.  The Board nevertheless 
finds that the veteran's testimony is credible and sufficient 
for the purpose of establishing that he indeed injured his 
left knee in service.  This finding, in combination with the 
veteran's contention of continued symptoms since service, the 
VA clinical records from 1991, and Dr. Hopp's September 1998 
letter stating that it was likely that the veteran's left 
knee disability is attributable to the injury he sustained in 
service, warrants a grant of service connection.  With the 
application of the benefit-of-the-doubt doctrine on the 
question of nexus between current disability and the injury 
in service, an award of service connection for a left knee 
arthritis is warranted.

In arriving at its decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  VA has 
since issued regulations consistent with this law.  See 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, this law and its implementing regulations 
include a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits 
and to make reasonable efforts to obtain such evidence.  
Nevertheless, given that the Board's decision amounts to a 
grant of the benefit sought by the veteran on appeal - an 
award of service connection - the Board finds that further 
action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no additional benefit flowing 
to the veteran are to be avoided).


								(Continued on next 
page)

ORDER

The application to reopen a claim of entitlement to service 
connection for left knee disability is granted. 

Service connection for left knee arthritis is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

